DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, line 17, insert  --the--  before the word “electronic”.
In claim 1, line 18, delete the word  --batter--  and replace it with --battery--.
	In claim 1, line 19, delete the word  --in--  and replace it with  --is--.
In claim 11, line 14, insert  --the--  before the word “electronic”.
In claim 11, line 16, delete the word  --in--  and replace it with  --is--.


Allowable Subject Matter
Claims 1, 3-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-5 (labeled pages 6-10) in the Applicant Arguments/Remarks Made in an Amendment filed 11/5/21, the examiner’s amendment noted above, and the claim language below.
Claim 1 recites an electronic device comprising: a battery; at least one processor; and a memory electrically coupled to the at least one processor, wherein the memory stores instructions, that are executable by the at least one processor to cause the electronic device to: acquire power-related information from an external power device corresponding to the external power device upon connection with the external power device; set a charging stability time based on the power-related information, wherein the charging stability time indicates a time period to complete charging the battery without overcharging; charge the battery, based on the charging stability time; and update the charging stability time, based on a change of at least one of charging current and discharging current of the battery and an error history of the battery, wherein the power-related information includes at least one of a type of the external power device or charging current to be input to the electronic device, wherein the error history of the battery includes at least one of leakage current generation information, charging cutoff information, or information of a state where the battery is not fully charged at a time where the charging stability time expires.
Claim 11 recites a method of operating an electronic device, the method comprising: acquiring power-related information from an external device corresponding to an external power device upon connection with the external power device; setting, by at least one processor, a charging stability time based on the power-related information, wherein the charging stability time indicates at time of period to complete charging a battery without 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.  Please note that due to the structural limitations provided in claim 1 along with the claim amendment and the arguments presented by the applicant, the language of claim 1 is not interpreted as intended use when reciting that the stored instructions of the memory are executable by the at least one processor to cause the electronic device to carry out the listed functions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sanders (US 2017/0005515).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.P./Examiner, Art Unit 2859  

/EDWARD TSO/Primary Examiner, Art Unit 2859